               Case MDL No. 3006 Document 17 Filed 05/13/21 Page 1 of 2




                            BEFORE THE UNITED STATES
                   JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

In Re: Tasigna (Nilotinib)                         MDL No. 3006
Products Liability Litigation

                    NOVARTIS PHARMACEUTICALS CORPORATION’S
                        MOTION FOR LEAVE TO FILE REPLY TO
                     INTERESTED PARTY RESPONSE OF PLAINTIFFS

          Pursuant to J.P.M.L. Rule 6.3, Novartis Pharmaceuticals Corporation (“NPC”),

respectfully moves this Panel for leave to file a Reply to respond to the Interested Party

Response filed by plaintiffs. A draft of NPC’s proposed reply is attached hereto as Exhibit A.

          1.     Movant filed the Motion to Transfer on April 14, 2021. (ECF No. 1.)

          2.     The Court entered a Notice of Filing and Publication of Briefing Schedule with

responses due on or before May 6, 2021 and a reply due on or before May 13, 2021. (ECF

No. 5).

          3.     NPC timely submitted its response to the Motion to Transfer on May 6, 2021.

(ECF No. 14). Also, on May 6, 2021, counsel for plaintiffs not represented Movant’s counsel

filed an Interested Party Response in support of centralization of the pending cases. (ECF

No. 15). Plaintiffs’ response asserts two new issues to which NPC has not had an opportunity to

respond.

          4.     Movant’s counsel and counsel for plaintiffs who filed the Interested Party

Response collectively represent all plaintiffs in the pending cases subject to the motion to

transfer.

          5.     J.P.M.L. Rule 6.3 permits parties to seek miscellaneous relief, and allows the

Panel, through the Clerk, to act upon any motion for miscellaneous relief without waiting for a

response.
            Case MDL No. 3006 Document 17 Filed 05/13/21 Page 2 of 2




       6.      Accordingly, NPC requests that the Panel permit NPC to submit the attached

Reply to the Interested Party Response of Plaintiffs.



Dated: May 13, 2021                          Respectfully submitted,
                                             By: /s/ Joe G. Hollingsworth
                                             Joe G. Hollingsworth, Esq.
                                             jhollingsworthllp@hollingsworthllp.com
                                             HOLLINGSWORTHLLP
                                             1350 I Street Northwest
                                             Washington, District of Columbia 20005
                                             Phone: (202) 898-5800
                                             Fax: (202) 682-1639

                                             Counsel for Novartis
                                             Pharmaceuticals Corporation




                                                 2
